OPINIÓN CONCURRENTE DEL
JUEZ ASOCIADO SEÑOR HUTCHISON
Yeve Carrillo instituyó esta acción ante una corte municipal con el objeto de recobrar la suma de $500 como su exen-ción de hogar seguro. Alegó: que Keith, acreedor hipote-cario, había iniciado un procedimiento ejecutivo sumario; que el juez de distrito con fecha 25 de agosto de 1930 había librado una orden de ejecución; que el secretario habíá ex-pedido un mandamiento al márshal, el cual mandamiento, según información y creencia del demandante, estaba pen-diente de ejecución, sin que hasta la fecha de la radicación de la demanda se hubiera efectuado venta alguna de la pro-piedad. Después del juicio, el juez municipal permitió a Yeve Carrillo enmendar su demanda para ajustarla a la prueba. En la demanda enmendada alegó: que con fecha 13 de diciembre de 1930 el secretario de la corte de distrito expidió mandamiento al márshal, que fué debidamente diligenciado por éste; que dicho márshal, previa orden de ejecución y venta en pública subasta de fecha 27 de enero de 1931, debi-damente complimentada, celebró subasta pública el día 16 *192de marzo de 1931, de la finca descrita en el hecho cuarto de la demanda, adjudicando la misma a Keith por la suma de $8,000; y que él, Veve Carrillo, fue lanzado de la referida finca por orden de la corte de distrito de 20 de julio de 1931 librada en un recurso de injunction seguido por él contra Keith y Manuel Náter Girona, márshal de la corte de distrito. La corte municipal entonces dictó sentencia a favor del de-mandante.
En la corte de distrito el apelante, aquí apelado, solicitó la eliminación de la demanda enmendada fundándose, entre otras cosas, en que ésta aducía nuevos hechos no contenidos en la demanda original y en que difería de la demanda original por alegar una nueva causa de acción; por todo lo cual la demanda original, a juicio del apelante, aquí apelado, no aducía causa de acción. Antes de entrar a juicio, la corte municipal declaró sin lugar una excepción previa de falta de hechos suficientes para determinar una causa de acción.
El juez de distrito resolvió: que la demanda original no aducía hechos suficientes para determinar una causa de ac-ción porque el demandante, mientras ocupaba la finca como su hogar seguro y con anterioridad a su lanzamiento de la misma, no tenía derecho a recobrar del demandado la suma de $500, importe de la exención de hogar seguro; que la supuesta demanda enmendada era técnicamente una demanda complementaria y así debía considerársele; y que toda vez que la causa de acción del demandante surgió después de ra-dicarse la demanda original y no existía al tiempo de iniciarse el recurso, nada había en que basar una demanda complemen-taria y la demanda original no era susceptible de enmienda. Entonces declaró la demanda sin lugar.
La sentencia declarando sin lugar la demanda y la opi-nión del juez de distrito en que resolvió la cuestión de derecho arriba mencionada llevan la misma fecha, y el demandante no tuvo oportunidad para enmendar.
La sección 3 de la “Ley para reglamentar las apelaciones contra sentencias de las cortes municipales en pleitos civiles”, *193aprobada el 11 de marzo de 1908 (Código de Enjuiciamiento Civil, edición de 1933, pág. 136), lee en parte como signe:
“ ... Al anunciarse la -vista de la apelación el tribunal, a ins-tancia del apelante, revisará y tomará en consideración- cualesquiera providencias, resoluciones o autos por los cuales se creyere aquél per-judicado. Resueltas que fueren estas cuestiones, se procederá a la vista de la causa, a menos que la corte estimare que la demanda o contestación está sujeta a excepción previa, y en tal caso, la corte, a su arbitrio, podrá permitir que se enmiende dicha demanda o con-testación ...”
La sección 4 de la ley de bogar seguro (artículo 544 del Código Civil, edición de 1930) lee en parte así:
“No se hará venta alguna, por virtud de sentencia o ejecución, de ninguna estancia, plantación o predio de terreno, y de los edi-ficios contenidos en el mismo, cuando se reclamare u ocupare dicha finca como hogar seguro, a menos que se obtenga por ella una suma mayor de quinientos dólares. En caso que dicha estancia, plantación o predio de terreno y los edificios en el mismo, se vendieren por más de quinientos dóalres, el excedente sobre la suma últimamente citada, se pagará al acreedor; y la suma de quinientos dólares se pagará al deudor, y estará libre de ejecución en virtud de- sentencia o decreto por un período de treinta días.”
Esta disposición no crea ninguna obligación estatutaria de parte del demandante en nn procedimiento ejecutivo de pagar, como condición previa a la subasta de los bienes hipo-tecados, la suma de $500 o cualquiera otra suma cierta o fá-cilmente determinable. El demandante intituló su acción “Reclamación de homestead”. Alegó en su demanda que el demandado le adeudaba el valor del derecho de hogar seguro, es decir, la suma de $500, cantidad que el demandado no le ha pagado ni en todo ni en parte. Se solicitaba sentencia a favor del demandante por la suma de $500 por concepto de su derecho de hogar seguro. El litigio en forma y teoría no era uno para anular una orden decretando la venta de -bienes hipotecados; ni era una acción reclamando daños y perjui-cios indeterminados o ilíquidos. En teoría era una acción en cobro de dinero; 'mas de la demanda no se desprendía *194ninguna relación de' deudor y acreedor. Por tanto, desde el punto de vista de la teoría que del caso tiene el deman-dante, la demanda dejó de aducir hechos suficientes para sos-tener la súplica. Si desde cualquier otro punto de vista el demandante tenía derecho a algún remedio, entonces la corte de distrito cometió error al resolver que la demanda no adu-cía hechos suficientes para determinar una causa de acción. Sea ello como fuere, la corte, a nuestro juicio, cometió error al resolver que la demanda no era susceptible de ser enmen-dada y al declararla sin lugar, sin dar al demandante la oportunidad para enmendar.
Una venta efectuada en contra de las disposiciones de la sección 4, supra, es una nulidad absoluta, por lo menos en lo que al derecho de hogar seguro o a su exención se refiere. Véanse Zander v. Scott, 165 Ill. 51, 46 N. E. 2; Imhoff v. Lipe, 44 N. E. 493, 494; y casos citados. Véase también Kales “Homestead Exemption Laws”, secciones 47-51, 115 y 123. Una orden dictada en un procedimiento ejecutivo sumario au-torizando y ordenando la venta de los bienes hipoteead.os que están siendo ocupados y son reclamados como un hogar se-guro, que no disponga el pago de la suma de $500 al dueño del hogar seguro, es igualmente nula e ineficaz. Dictar seme-jante orden es una invasión de los derechos del dueño a no ser molestado en el disfrute de su hogar seguro y en su exen-ción, a menos que, y hasta que, la finca sea vendida en la forma prescrita por la sección 4, supra. La orden misma tiende a arrojar alguna sombra sobre su título y no hay ra-zón alguna por qué deba exigírsele que espere hasta que la orden nula tenga por resultado una venta nula, antes de ini-ciar su acción para despejar su título. Después de iniciada tal acción, tendría, desde luego, derecho a aducir en una de-manda complementaria, hechos ocurridos posteriormente, como, por ejemplo, una subasta nula y su lanzamiento de la finca ocupada y reclamada por él como su hogar seguro. Así, pues, en el mismo recurso podría dejarse sin efecto la orden de subasta nula, la subasta misma y (dejando a un lado cual-*195quier cuestión de res judicata, impedimento u otras que sur-gieran del pleito de injunction) obtener nn decreto poniéndole en posesión común (joint possession), quizá en posesión ex-clusiva, de la finca anteriormente ocupada por él como sn ho-gar seguro. Desde Inego, tal vez tenga otros remedios, al-gunos de los cuales pudieron o no existir al tiempo de iniciar su recurso. No es necesario que especulemos a este respecto.
Podría alegarse que la demanda enmendada, independien-temente de cualesquiera otras cuestiones de hecho que no existían al momento de radicarse la demanda original, no demostraba falta de hechos suficientes para determinar una causa de acción, sino que era más bien una alegación defi-ciente de una buena causa de acción. Si la demanda no adu-cía hechos, tal defecto se debía a la ausencia de una alega-ción expresa de que la orden de subasta no disponía que se efectuara la venta en la forma prescrita por el artículo 4 de la ley de hogar seguro. Quizá se iría demasiado lejos al decir que el resultado de una enmienda a este respecto sería mera-mente hacer más cierto y definido algo qu'e anteriormente era ambiguo e incierto. De todos modos, admitiendo, para los fines de la argumentación, sin resolverlo, que ni la demanda original ni la demanda enmendada aducían hechos suficientes' para determinar una causa de acción, no tenemos razón al-guna para creer que el defecto no pudiera ser subsanado me-diante una enmienda ulterior. Todas las circunstancias tien-den persuasivamente a una conclusión contraria.
En la relación anterior el suscribiente ha tratado de ex-poner su primera impresión del caso de autos. La noción de que la orden de venta era una nulidad absoluta en lo que a la exención de hogar seguro concernía, puede o no ser erró-nea. Se le somete como cuestión digna de seria consideración. Quizá la corte municipal estaba en lo cierto al permitir una enmienda a fin de ajustar la prueba, no embargante el hecho de que la demanda enmendada era técnicamente, conforme indica la corte de distrito, una demanda complementaria, y no obstante cualquier defecto que pudiera existir en la de-*196manda original. Quizá la conclusión a que se llegó en la opinión de la mayoría puede ser fortalecida al hacer una con-sideración ulterior del poder plenario conferido a la corte de distrito por la sección 3 de la ley de 1908, supra, en con-comitancia con el hecho de que al ejercicio de esta facultad debe seguir un juicio de novo. Sea ello como fuere, el juez que suscribe está plenamente convencido de que no puede per-mitirse que subsista la sentencia apelada. Por tanto, con-curre en el criterio de que debe ser revocada y devolverse el caso.